DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherewyk et al. (US 2018/0313182).
With regards to claim 11, it discloses drone (Fig. 1A, element 12) delivery system comprising: a drone magazine (Fig. 1A, element 30) configured to contain a plurality of drones; a drone manipulating arm (Fig. 1A, element 100) comprising a drone engagement element (Fig. 1A, element 102), wherein the drone manipulating arm is configured to select a drone (inherently it selects the drone closest to the wellhead) from the plurality of drones and position the selected drone for insertion into a wellhead receiver connected to a first wellbore, the wellhead receiver including a drone compartment (Fig. 1A, element 44) and a drone compartment entrance (Fig. 1A, element 41), and deposit the selected drone through the drone compartment entrance into the drone compartment; and a platform (Fig. 1A, element 64) configured to support the drone manipulating arm.
With regards to claim 16, it discloses method for conveying a drone (Fig. 1A, element 12) into a wellbore, the method comprising: selecting a drone from a drone magazine containing a plurality of drones; engaging the selected drone with a drone engagement element (Fig. 1A, element 102) of a .
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676